DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

(1) “a sensing module” of claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
in claim 1, line 15: “the direction of gravity” should be “a direction of gravity”; and
in claim 10, line 17: “the direction of gravity” should be “a direction of gravity”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “deriving a compensation filter personalized for the first subject on a basis of the calculated time delay, the slope of variation, and the gain, and estimating the motion artifact predicted to be included in the measurement signal from the first subject using the personalized compensation filter” in lines 25-28, which are computer-implemented recitations.  Under the current guidelines of 35 USC 112, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, Fed. Reg. Vol. 76, No. 27, February 9, 2011, p. 7162-7175 (“the Supplementary Examination Guidelines”).  With respect to claim 1, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function of “deriving a compensation filter personalized for the first subject on a basis of the calculated time delay, the slope of variation, and the gain” and implementing such a filter so as to “estimate[e] the motion artifact predicted to be included in the measurement signal from the first subject using the personalized compensation filter”.  The specification discloses that these steps are performed but does not explain how to the computer goes about deriving the filter using the claimed variables (such as, for example, what steps are performed to arrive at the filter with the claimed variables) or how the computer goes about implementing the compensation filter so as to “estimate[e] the motion artifact predicted to be included in the measurement signal from the first subject using the personalized compensation filter”. 
Claims 2-6 and 9 are rejected by virtue of their dependence from claim 1.
Claim 10 recites “wherein the monitoring device is programmed to… derive a compensation filter personalized for the first subject on a basis of the calculated time delay, the slope of variation, and the gain, and estimate the motion artifact predicted to be included in the measurement signal from the first subject using the personalized compensation filter” in lines 14-
Claims 11-15 are rejected by virtue of their dependence from claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “physical information on the posture of the first subject” in lines 10-11, but it is not clear if this recitation is the same as, related to, or different from “information on a posture of a first subject” of claim 1, line 2.  If they are the same, “physical information on the posture of the first subject” in lines 10-11 should be “the information on the posture of the first subject” in lines 10-11.  If they are different, their relationships should be made clear.  Also, it is not clear what other information there is on posture other than “physical information”.
Claim 1 recites “wherein the estimating step comprises: comparing the measurement signal from the first subject with a virtual optical density signal which is derived from a degree of variation in the pressure applied to venous blood when the first subject is tilted in a specific direction with respect to the direction of gravity and represents a variation in the posture of the first subject, thereby calculating a time delay (Tdelay), which is specified as an interval between a point of time when the variation starts to occur in an angle (θ) by which the first subject is tilted in the specific direction with respect to the direction of gravity, and a slope of variation (τ), which is specified as an interval between a point of time when the variation starts to occur in the measurement signal from the first subject and a point of time when a significant level of variation has occurred in the measurement signal from the first subject, occurring in the measurement signal from the first subject with respect to the virtual optical density signal, and a gain (G) which is a relative ratio between an intensity of the measurement signal from the first subject and an intensity of the virtual optical density signal; and deriving a compensation filter personalized for the first subject on a basis of the calculated time delay, the slope of variation, and the gain, and estimating the motion artifact predicted to be included in the measurement 
Claim 1 recites “the pressure” in line 14 in which there is insufficient antecedent basis for this recitation in the claim.
Claim 1 uses the term “variation” inconsistently such that it is not clear what the term means.  For example, claim 1 recites:
“a degree of variation in the pressure applied to venous blood” in line 14 which seems to suggest that there is a variation in pressure; 
“a variation in the posture of the first subject” in line 16 which seems to suggest that there is a variation in posture;
“the variation starts to occur in an angle (θ)” in line 17, which seems to suggest that there is a variation in angle, but it is not clear if this is referring to the variation in line 16;

“the variation starts to occur in the measurement signal” in lines 19-20, which seems to suggest there is a variation in the measurement signal not relative to the virtual optical density signal;
“variation has occurred in the measurement signal” in lines 21, which seems to refer to the variation in lines 19-20.
It is not clear if these recitations are supposed to be referring to the same variation, different variations, or some are the same and others are different.  The relationship among these variations should be made clear and clearly distinguished from each other.
Claim 1 recites “a time delay (Tdelay), which is specified as an interval between a point of time when the variation starts to occur in an angle (θ) by which the first subject is tilted in the specific direction with respect to the direction of gravity” in lines 16-18, but it is not clear what the interval is since only one endpoint is specified.
Claim 1 recites “a significant level of variation” in line 21, which is a relative term that renders the claim indefinite. The term “significant level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification only says that an example of a significant level of variation is 63% of a total amount of variation (page 22, lines 8-16 of the specification), but this exemplary value is insufficient to provide the metes and bounds of the recitation.

Claim 1 recites:
“comparing the measurement signal from the first subject with a virtual optical density signal which is derived from a degree of variation in the pressure applied to venous blood when the first subject is tilted in a specific direction with respect to the direction of gravity and represents a variation in the posture of the first subject, thereby calculating
a time delay (Tdelay), which is specified as an interval between a point of time when the variation starts to occur in an angle (θ) by which the first subject is tilted in the specific direction with respect to the direction of gravity, and 
a slope of variation (τ), which is specified as an interval between a point of time when the variation starts to occur in the measurement signal from the first subject and a point of time when a significant level of variation has occurred in 
a gain (G) which is a relative ratio between an intensity of the measurement signal from the first subject and an intensity of the virtual optical density signal”
in lines 13-24, but it is not clear how the time delay, slope of variation, and gain are the result of “comparing the measurement signal from the first subject with a virtual optical density signal” since it does not appear that the time delay or the slope of variation use the comparison with the virtual optical density signal.  Clarification is required.
Claims 2-6 and 9 are rejected by virtue of their dependence from claim 1.
Claim 9 recite “A non-transitory computer-readable recording medium having stored thereon a computer program for executing the method of Claim 1” in lines 1-2, which renders claim 9 indefinite.  According to one interpretation of claim 1, the monitoring device with its sensing module is part of the claimed invention.  If this interpretation is correct, it is not clear how the monitoring device and its sensing module can be contained in a computer program stored on a non-transitory computer-readable recording medium.  
Claim 10 recites “physical information on the posture of the first subject” in line 12, but it is not clear if this recitation is the same as, related to, or different from “information on a posture of a first subject” of claim 10, line 3.  The specification does not define any information on a posture of the subject that is not physical information, which suggests these recitations are the same, but the claim language presents them as being different.  This ambiguity renders claim 10 indefinite.  Also, it is not clear what other information there is on posture other than “physical information”.
delay), which is specified as an interval between a point of time when a variation starts to occur in an angle (θ) by which a subject is tilted in a specific direction with respect to the direction of gravity, and a slope of variation (τ), which is specified as an interval between a point of time when a variation starts to occur in the measurement signal from the subject and a point of time when a significant level of variation has occurred in the measurement signal from the subject, occurring in the measurement signal from the first subject with respect to the virtual optical density signal, and a gain (G) which is a relative ratio between an intensity of the measurement signal from the first subject and an intensity of the virtual optical density signal; and derive a compensation filter personalized for the first subject on a basis of the calculated time delay, the slope of variation, and the gain, and estimate the motion artifact predicted to be included in the measurement signal from the first subject using the personalized compensation filter” in lines 15-30, which results in an estimated motion artifact predicted to be included in the measurement signal from the first subject.  However, claim 10 recites “estimate a motion artifact predicted to be included in a measurement signal from the first subject which is measured by the monitoring device, with reference to the acquired information on the posture of the first subject, and a motion artifact estimation model for defining a correlation between a posture of at least one subject and a motion artifact occurring in a signal measured from the at least one subject” in lines 4-9, which recites different limitations for estimating a motion artifact predicted to be included in a measurement signal from the first subject.  It is not clear if these recitations are the 
Claim 10 recites “the pressure” in line 16 in which there is insufficient antecedent basis for this recitation in the claim.
Claim 10 recites “a subject” in line 20, but it is not clear if this recitation is the same as, related to, or different from “a first subject” of claim 10, line 3.  If they are the same, “a subject” in line 20 should be “the first subject”.  If they are different or related, their relationship should be made clear.
Claim 10 recites “a specified direction” in line 20, but it is not clear if this recitation is the same as, related to, or different from “a specified direction” of claim 10, line 17.  If they are the same, “a specified direction” in line 20 should be “the specified direction”.  If they are different or related, their relationship should be made clear.
Claim 10 uses the term “variation” inconsistently such that it is not clear what the term means.  For example, claim 10 recites:
“a degree of variation in the pressure applied to venous blood” in lines 16-17 which seems to suggest that there is a variation in pressure; 
“a variation in the posture of the first subject” in lines 17-18 which seems to suggest that there is a variation in posture;

“a slope of variation (τ) … occurring in the measurement signal from the first subject with respect to the virtual optical density signal” in lines 20-24 and “the slope in variation” in line 28 which seems to suggest there is a variation in the measurement signal relative to the virtual optical density signal;
“a variation starts to occur in the measurement signal from the subject” in lines 21-22, which seems to suggest there is a variation in the measurement signal not relative to the virtual optical density signal;
“variation has occurred in the measurement signal from the subject” in line 23, which seems to refer to the variation in lines 21-22.
It is not clear if these recitations are supposed to be referring to the same variation, different variations, or some are the same and others are different.  The relationship among these variations should be made clear and clearly distinguished from each other.
Claim 10 recites “a time delay (Tdelay), which is specified as an interval between a point of time when a variation starts to occur in an angle (θ) by which a subject is tilted in a specific direction with respect to the direction of gravity” in lines 18-20, but it is not clear what the interval is since only one endpoint is specified.
Claim 10 recites “a significant level of variation” in lines 22-23, which is a relative term that renders the claim indefinite. The term “significant level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The 
Claim 10 recites “a slope of variation (τ), which is specified as an interval between a point of time when a variation starts to occur in the measurement signal from the subject and a point of time when a significant level of variation has occurred in the measurement signal from the subject, occurring in the measurement signal from the first subject with respect to the virtual optical density signal” in lines 20-26, but it is not clear how a slope of variation (τ) occurring in the measurement signal from the first subject with respect to the virtual optical density signal is defined as a time interval between two points of time.  A slope of variation would normally give a differential value of the variation over a time span rather than being defined as the time span itself.  This deviation from what one of ordinary skill in the art would expect “slope of variation” to mean relative to the claim language creates confusion as to the meaning of the recitation.  Clarification is required.
Claim 10 recites:
“compare the measurement signal from the first subject with a virtual optical density signal which is derived from a degree of variation in the pressure applied to venous blood when the first subject is tilted in a specific direction with respect to the direction of gravity and represents a variation in the posture of the first subject, thereby calculating
a time delay (Tdelay), which is specified as an interval between a point of time when a variation starts to occur in an angle (θ) by which a subject is tilted in a specific direction with respect to the direction of gravity, and 

a gain (G) which is a relative ratio between an intensity of the measurement signal from the first subject and an intensity of the virtual optical density signal”
in lines 15-26, but it is not clear how the time delay, slope of variation, and gain are the result of “compar[ing] the measurement signal from the first subject with a virtual optical density signal” since it does not appear that the time delay or the slope of variation use the comparison with the virtual optical density signal.  Clarification is required.
Claims 11-15 are rejected by virtue of their dependence from claim 10.

No Prior Art Rejections
There are no prior art rejections, but the above 112 issues are so extensive that allowability over the prior art cannot be definitively determined at this time. 
U.S. Patent Application Publication No. 2013/0204143 (Narusawa)(previously cited) teaches a method for monitoring hemodynamics, comprising the steps of: acquiring information on a posture of a first subject wearing a monitoring device (using the acceleration sensor; paragraphs 0080 and 0085 of Narusawa); estimating a motion artifact predicted to be included in a spectroscopic measurement signal from the first subject which is measured by the monitoring device, with reference to the acquired information on the posture of the first subject, and a 
U.S. Patent Application Publication No. 2005/0222502 (Cooper)(previously cited) teaches a method for monitoring hemodynamics, comprising the steps of: acquiring information on a posture of a first subject wearing a monitoring device (acquiring information on posture; paragraphs 0022-0042 and 0132-0136 of Cooper); estimating a motion artifact predicted to be included in a spectroscopic measurement signal from the first subject which is measured by the monitoring device, with reference to the acquired information on the posture of the first subject, and a motion artifact estimation model for defining a correlation between a posture of at least one subject and a motion artifact occurring in a signal measured from the at least one subject (estimating postural change and determining k; paragraphs 0022-0042 and 0132-0136 of Cooper); and removing the estimated motion artifact from the measurement signal from the first subject (calculating blood-oxygen index using k; paragraphs 0022-0042 and 0132-0136 of Cooper).
Neither Narusawa nor Cooper teaches or suggests “comparing the measurement signal from the first subject with a virtual optical density signal which is derived from a degree of variation in the pressure applied to venous blood when the first subject is tilted in a specific direction with respect to the direction of gravity and represents a variation in the posture of the first subject, thereby calculating a time delay (Tdelay), which is specified as an interval between a 
Claims 2-6 and 9 are not rejected over the prior art for the same reasons as claim 1.
Neither Narusawa nor Cooper teaches or suggests “wherein the monitoring device is programmed to: compare the measurement signal from the first subject with a virtual optical density signal which is derived from a degree of variation in the pressure applied to venous blood when the first subject is tilted in a specific direction with respect to the direction of gravity and represents a variation in the posture of the first subject, thereby calculating a time delay (Tdelay), which is specified as an interval between a point of time when a variation starts to occur in an angle (θ) by which a subject is tilted in a specific direction with respect to the direction of gravity, and a slope of variation (τ), which is specified as an interval between a point of time when a variation starts to occur in the measurement signal from the subject and a point of time when a significant level of variation has occurred in the measurement signal from the subject, 
Claims 11-15 are not rejected over the prior art for the same reasons as claim 10.

Response to Arguments
The Applicant's arguments filed 2/8/2022 have been fully considered.
Claim interpretation
The new recitation “a sensing module” of claim 10 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 2/8/2022.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, that were necessitated by the claim amendments filed on 2/8/2022.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 2/8/2022.


    PNG
    media_image1.png
    234
    784
    media_image1.png
    Greyscale

This argument is not persuasive since method claim 1 explicitly recites “wherein the information on the posture of the first subject is acquired from a sensing module that is included in the monitoring device and capable of acquiring physical information on the posture of the first subject or a motion of the monitoring device or the first subject” in lines 9-11.  This recitation of the particulars of the monitoring device having a sensing module that acquires information gives an indication that the sensing device and monitoring device may be reasonably interpreted as part of the claimed method.  Indeed, on page 14 of the Response filed on 2/2/2022, the Applicant even states that “a sensing module that is included in the monitoring device” of claim 1.  Under such an interpretation, it is not clear how the monitoring device and its sensing module can be contained in a computer program stored on a non-transitory computer-readable recording medium.
35 U.S.C. 101 and prior art rejections
In view of the claim amendments filed on 2/8/2022, the claim rejections under 35 U.S.C. 101 and the prior art rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791